The appeal in this case is from a judgment sustaining the consolidation into one district of certain school districts and unorganized territory in the parish of Bossier and decreeing the validity of two bond issues which were ratified by the voters of the district, thus created, in elections held for that purpose.
It is not necessary to pass upon the issues raised by the pleadings in this case, for the *Page 1010 
reason that appellants have abandoned their appeal, and they and the appellee have filed, in this court, a joint motion, in which all parties to the suit pray that the judgment appealed from be affirmed, at appellants' cost.
It is therefore ordered that the judgment appealed from be and it is hereby affirmed, at appellants' cost.